Citation Nr: 0006342	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and a VA staff psychologist


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1975.  By rating action dated in August 1994 the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, denied entitlement to service connection 
for post-traumatic stress disorder.  The veteran was duly 
notified of the decision and did not submit an appeal.  In 
May 1996 the veteran submitted additional information for the 
purpose of reopening his claim.  In a December 1997 rating 
action the regional office held that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
appealed from that decision.  In July 1999 the veteran and a 
VA staff psychologist testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  By rating action dated in August 1994 the regional office 
denied, inter alia,  entitlement to service connection for 
post-traumatic stress disorder.  

2.  The veteran was duly notified of the above decision and 
did not submit an appeal.

3.  In May 1996 the veteran submitted additional information 
for the purpose of reopening his claim.

4.  The evidence submitted since the August 1994 rating 
action is new and is material to the veteran's claim.

5.  The veteran's claim for service connection for post-
traumatic stress disorder is plausible.

CONCLUSIONS OF LAW

1.  The August 1994 rating action denying entitlement to 
service connection for post-traumatic stress disorder is 
final; however, new and material evidence has been presented 
to reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).  

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for VA disability benefits was 
submitted in March 1994.  He claimed service connection for 
post-traumatic stress disorder. 

The evidence of record at the time of the August 1994 rating 
action included the veteran's service medical records which 
did not reflect any complaints or findings regarding a 
psychiatric disability.  The regional office later received a 
report of the veteran's hospitalization at a VA hospital from 
September to October 1993.  He was evaluated by the staff and 
given psychological testing that showed a marked paranoid 
system.  He also showed a great deal of intellectualization 
whenever discussing anything having to do with his mental 
status.  At discharge it was indicated that acute paranoid 
schizophrenia should be ruled out.  

The August 1994 rating action denied entitlement to service 
connection for post traumatic stress disorder because the 
condition had not been documented and no in-service stressor 
had been established.  

In May 1996 the veteran attempted to reopen his claim by 
submitted a statement alleging that his post-traumatic stress 
disorder resulted from being sexually assaulted during basic 
training.

The regional office thereafter received a number of private 
and VA medical records dating from 1993 to 1997.  

The records include a report of the veteran's VA 
hospitalization from September to October 1993 when it was 
indicated that schizophrenia should be ruled out.  There is 
also a report of VA hospitalization in March 1994. He had 
been under severe stress regarding family problems and had 
also been charged with a criminal offense.  Various findings 
were recorded on mental status examination.  The final 
diagnoses were major depression, dysthymia, and 
post-traumatic stress syndrome.  An October 1995 statement by 
a VA staff psychologist indicates that he had been 
extensively involved in the veteran's quest to resolve family 
matters.  The veteran had initially come to him in January 
1994 for an evaluation to assist him in obtaining custody and 
visitation rights for his sons.  He noted that criminal 
charges had later been filed against the veteran.  He stated 
that his evaluation and that of three staff psychiatrists 
revealed that the veteran was suffering from post-traumatic 
stress disorder.  

The documents also include a report of the veteran's VA 
hospitalization in June 1997.  Various findings were recorded 
on mental status examination.  The discharge diagnoses 
included post-traumatic stress disorder secondary to history 
of severe abuse and sexual molestation as a child and to a 
rape in the military service.  

A June 1998 psychiatric evaluation by Richard D. King, M.D., 
reflects a diagnosis of post-traumatic stress disorder.  

During the July 1999 Board hearing, the VA staff psychologist 
related that the veteran had come to the VA outpatient clinic 
where he worked in January 1994 and at that time was 
suffering significant post-traumatic stress disorder.  He 
indicated it was clear that the post-traumatic stress 
disorder was severe and chronic and was caused by a 
combination of things.  There had been significant child 
abuse in the veteran's history as well as a sexual assault 
that occurred in the military service. Over the previous five 
years the veteran had demonstrated significant post-traumatic 
stress disorder symptoms as well as post-traumatic stress 
disorder related to the sexual assault in the military 
service.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether reasonably 
submitted evidence is new and material.  Hodge v. West, 
155 F.3d, 1356 (1998).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.

In the Board's opinion, the additional evidence submitted 
since the August 1994 rating action bears directly on the 
question of entitlement to service connection for a 
post-traumatic stress disorder and meets the current standard 
for reopening a claim set forth in Hodge.  Th evidence added 
to the record, when considered in the most favorable light, 
as it must be for determining whether new and material 
evidence has been added, now reflects an in-service stressor 
and a current diagnosis of post traumatic stress disorder.  
The evidence is considered to be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for post-traumatic stress 
disorder.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  In this regard, the 
veteran has provided medical evidence of current diagnosis of 
post-traumatic stress disorder, his own testimony of a sexual 
assault as the noncombat, inservice stressor and medical-
nexus evidence generally linking his post-traumatic stress 
disorder to service.  The Board accordingly finds that the 
veteran's claim for service connection for post-traumatic 
stress disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  Because the regional office has not had 
a chance to consider the reopened claim on its merits, the 
claim must be returned to the regional office before a final 
resolution can be attained.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for 
post-traumatic stress disorder.  The veteran's claim for 
service connection for post-traumatic stress disorder is well 
grounded.  The appeal is granted to this extent.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder and that the reopened claim is well grounded, the 
issue must be reviewed by the regional office on a de novo 
basis.  In view of the foregoing, the case is REMANDED to the 
regional office for the following action:

The veteran's claim should be reviewed by 
the regional office on a de novo basis.  
Any further development determined to be 
necessary should be conducted.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to fulfill the requirements of 
due process.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals








